--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
FOURTH AMENDMENT TO LOAN AGREEMENT
 
FOURTH AMENDMENT TO LOAN AGREEMENT, dated as of April 24, 2017 (this “Fourth
Amendment”) to that certain Revolving Credit, Term Loan and Security Agreement,
dated as of June 3, 2015 (as amended, restated, amended and restated,
refinanced, replaced, supplemented, modified or otherwise changed from time to
time, the “Loan Agreement”), by and among Motorcar Parts of America, Inc., a New
York corporation (“Borrower”), the other Persons from time to time party thereto
as guarantors, the lenders from time to time party thereto (each, a “Lender” and
collectively, the “Lenders”) and PNC Bank, National Association (“PNC”), as
agent for the Lenders (PNC in such capacity, together with its successors and
assigns in such capacity, “Agent”).


WHEREAS, Borrower, Agent and the Supermajority Required Lenders wish to amend
certain terms and provisions of the Loan Agreement as hereafter set forth.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.             Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.


2.             Amendments.


(a)            Existing Definitions.


(i)           Clause (b)(xvii) of the definition of “Consolidated EBITDA” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:


“(xvii) non-capitalized transaction expenses related to the Mexico Business
Expansion in an aggregate amount not to exceed $9,000,000 during the term of
this Agreement and”


(ii)          The definition of “Mexico Business Expansion” in Section 1.1 of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:


“Mexico Business Expansion” shall mean the (i) transfer of specified business
operations from the United States to Mexico, (ii) transitioning of certain
operations from the existing Mexican facility to the additional Mexican
facilities, (iii) the build-out of the additional Mexican facilities and (iv)
the build-out of other product lines in the ordinary course of business.”


(iii)         The definition “Permitted Acquisitions” is hereby amended by (x)
deleting “$24,000,000” in clause (a) thereof and inserting “$30,000,000” in its
place and stead and (y) deleting the references to “$20,000,000” and
“$30,000,000” in clause (b) thereof and inserting “$25,000,000” and
“$40,000,000”, respectively, in their place and stead.


(iv)         Clause (d) of the definition of “Permitted Dividends and Stock
Buybacks” is hereby amended and restated in its entirety to read as follows:
 

--------------------------------------------------------------------------------

“(d) so long as no Default shall exist or result therefrom, repurchases by MPA
of its stock and/or stock options and/or dividends in an amount up to (x)
$5,000,000 in the aggregate for such repurchases and/or dividends during the
period from the Closing Date to the end of the fiscal quarter ended December 31,
2015, (y) $10,000,000 in the aggregate for such repurchases and/or dividends
during the calendar year ended December 31, 2016 and (z) $15,000,000 in the
aggregate for such repurchases and/or dividends in any calendar year thereafter
(it being understood that with respect to any unused amounts in any calendar
year, an amount equal to fifty percent (50%) of the unused amount from such
calendar year may be carried forward to the immediately subsequent calendar
year; provided, however, that during such subsequent calendar year, MPA shall
utilize the permitted amount for such calendar year before using any carried
over amount); provided that after giving effect thereto, (i) Loan Parties shall
have Undrawn Availability of not less than $27,000,000 and (ii) Loan Parties
shall have delivered to Agent calculations demonstrating that, upon giving
effect to such dividends or repurchases, Loan Parties would be in compliance
with the financial covenants set forth in Section 6.5 as of the most recent
fiscal quarter end; and”


(b)           Section 2.1(c) of the Loan Agreement is hereby amended by deleting
“$45,000,000” and inserting “$65,000,000” in its place and stead.


(c)           Section 7.7(a) of the Loan Agreement is hereby amended by deleting
the table set forth therein and replacing such table in its entirety with the
following:


Period
 
Capital Expenditure
         
Fiscal Year ended March 31, 2016
 
$
7,000,000
           
Fiscal Year ended March 31, 2017
 
$
5,500,000
           
Fiscal Year ended March 31, 2018 and each fiscal year thereafter
 
$
8,000,000
 



(d)           Section 7.7(b) of the Loan Agreement is hereby amended by deleting
the text “March 31, 2018” and inserting the text “March 31, 2019” in its place
and stead.


(e)           Section 7.12(b)(ii) of the Loan Agreement is hereby amended by
deleting “$7,000,000” and inserting “$9,000,000” in its place and stead.


3.             Conditions to Effectiveness.  The effectiveness of this Fourth
Amendment is subject to the fulfillment of each of the following conditions
precedent (the date such conditions are fulfilled or are waived by Agent is
hereinafter referred to as the “Fourth Amendment Effective Date”):
 
2

--------------------------------------------------------------------------------

(a)           Representations and Warranties; No Event of Default.  The
following statements shall be true and correct: (i) the representations and
warranties contained in this Fourth Amendment, ARTICLE V of the Loan Agreement
and in each other Loan Document, certificate, or other writing delivered to
Agent or any Lender pursuant hereto or thereto on or prior to the Fourth
Amendment Effective Date are true and correct in all material respects (and in
all respects if such representation and warranty is already qualified by
materiality or by reference to a Material Adverse Effect) on and as of the
Fourth Amendment Effective Date as though made on and as of such date, except to
the extent that any such representation or warranty expressly relates solely to
an earlier date (in which case such representation or warranty shall be true and
correct in all material respects (and in all respects if such representation and
warranty is already qualified by materiality or by reference to a Material
Adverse Effect) on and as of such earlier date) and (ii) no Default or Event of
Default shall have occurred and be continuing on the Fourth Amendment Effective
Date or would result from this Fourth Amendment becoming effective in accordance
with its terms.


(b)           Execution of Amendment.  Agent and the Supermajority Required
Lenders shall have executed this Fourth Amendment and shall have received a
counterpart to this Fourth Amendment, duly executed by each Loan Party.


(c)           Fourth Amendment Fee Letter; Payment of Fees, Etc.  (A) Agent
shall have received, on or before the Fourth Amendment Effective Date, that
certain fee letter, dated as of April 24, 2017, among Agent and Borrower (the
“Fourth Amendment Fee Letter”), duly executed by Borrower, and (B) Borrower
shall have paid, on or before the Fourth Amendment Effective Date, (i) all fees
due and payable on or prior to the Fourth Amendment Effective Date pursuant to
the Fourth Amendment Fee Letter and (ii) all fees and invoiced costs and
expenses then payable by Borrower pursuant to the Loan Documents, including,
without limitation, Section 16.9 of the Loan Agreement.  All fees under this
Section 3(c) shall be fully earned and payable as of the Fourth Amendment
Effective Date, and may be charged by Agent to the Borrower’s Account.


(d)           Secretary’s Certificate and Authorizing Resolutions.  Agent shall
have received a certificate of the Secretary or Assistant Secretary of Borrower
in form and substance satisfactory to Agent dated as of the Fourth Amendment
Effective Date which shall certify copies of resolutions in form and substance
reasonably satisfactory to Agent of the board of directors of Borrower
authorizing the execution, delivery and performance of the Fourth Amendment.


4.             Representations and Warranties.  Each Loan Party represents and
warrants as follows:


(a)           Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Fourth Amendment, and to consummate the transactions
contemplated hereby and by the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.
 
3

--------------------------------------------------------------------------------

(b)           Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this Fourth Amendment, and the performance of the Loan
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Organizational Documents
or any Applicable Law in any material respect or any material Contractual
Obligation binding on or otherwise affecting it or any of its properties, (iii)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any of its properties,
and (iv) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties.


(c)           Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Body is required in
connection with the due execution, delivery and performance of this Fourth
Amendment by the Loan Parties, and the performance of the Loan Agreement, as
amended hereby.


(d)          Enforceability of this Fourth Amendment.  This Fourth Amendment and
the Loan Agreement, as amended hereby, when delivered hereunder, will be a
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.


(e)           Representations and Warranties; No Event of Default.  The
statements in Section 3(a) of this Fourth Amendment are true and correct.


5.             Release.  Each Loan Party hereby acknowledges and agrees that: 
(a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to the Loan Parties and their Affiliates under the Loan
Agreement and the other Loan Documents that are required to have been performed
on or prior to the date hereof.  Notwithstanding the foregoing, Agent and the
Lenders wish (and the Loan Parties agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent and the Lenders’ rights, interests,
security and/or remedies under the Loan Agreement and the other Loan Documents. 
Accordingly, for and in consideration of the agreements contained in this Fourth
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Fourth Amendment Effective Date directly arising out of,
connected with or related to this Fourth Amendment, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.
 
4

--------------------------------------------------------------------------------

6.             No Novation; Reaffirmation and Confirmation.


(a)           This Fourth Amendment does not extinguish the obligations for the
payment of money outstanding under the Loan Agreement or discharge or release
the lien or priority of any mortgage, security agreement, pledge agreement or
any other security therefore.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Loan Agreement
or instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Fourth Amendment shall be construed as a
release or other discharge of Borrower under the Loan Agreement, or the other
Loan Documents, as amended hereby, from any of its obligations and liabilities
as “Borrower” thereunder.


(b)           Borrower hereby (i) acknowledges and reaffirms its obligations as
set forth in each Loan Document, as amended hereby, (ii) agrees to continue to
comply with, and be subject to, all of the terms, provisions, conditions,
covenants, agreements and obligations applicable to it set forth in each Loan
Document, as amended hereby, which remain in full force and effect, and (iii)
confirms, ratifies and reaffirms that the security interest granted to Agent,
for the benefit of Agent and the Lenders, pursuant to the Loan Documents, as
amended hereby, in all of its right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of Agent, for the benefit of Agent and the
Lenders, with the same force, effect and priority in effect both immediately
prior to and after entering into this Fourth Amendment.


7.             Miscellaneous.


(a)           Continued Effectiveness of the Loan Agreement and the Other Loan
Documents.  Except as otherwise expressly provided herein, the Loan Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, except that on and
after the Fourth Amendment Effective Date (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Fourth Amendment and (ii) all references in the other Loan Documents to
the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Fourth Amendment.  To the extent that the Loan Agreement or any other Loan
Document purports to pledge to Agent, or to grant to Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects. 
Except as expressly provided herein, the execution, delivery and effectiveness
of this Fourth Amendment shall not operate as an amendment of any right, power
or remedy of Agent and the Lenders under the Loan Agreement or any other Loan
Document, nor constitute an amendment of any provision of the Loan Agreement or
any other Loan Document.
 
5

--------------------------------------------------------------------------------

(b)          Counterparts.  This Fourth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Fourth Amendment by fax or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this Fourth
Amendment.


(c)           Headings.  Section headings herein are included for convenience of
reference only and shall not constitute a part of this Fourth Amendment for any
other purpose.


(d)           Costs and Expenses.  Borrower agrees to pay on demand all fees,
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this Fourth Amendment.


(e)           Fourth Amendment as Other Document.  Each Loan Party hereby
acknowledges and agrees that this Fourth Amendment constitutes an “Other
Document” under the Loan Agreement.  Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
any Loan Party under or in connection with this Fourth Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Fourth Amendment (subject to any
applicable notice or grace periods under the Loan Agreement).


(f)            Severability.  Any provision of this Fourth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)           Governing Law.  This Fourth Amendment shall be governed by and
construed in accordance with, the laws of the State of New York.


(h)           Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS FOURTH AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.



 
BORROWER:
             
MOTORCAR PARTS OF AMERICA, INC.
             
By:
/s/ Selwyn Joffe
      Name:
Selwyn Joffe
      Title:
Chairman, President and Chief Executive Officer
 

 
Signature Page to Fourth Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
AGENT AND LENDER:
           
PNC BANK, NATIONAL ASSOCIATION
           
By:
/s/ Albert Sarkis
     
Name:
Albert Sarkis      
Title:
Senior Vice President  

 
Signature Page to Fourth Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
LENDERS:
           
EVERBANK
           
By:
/s/  Christopher Norrito
     
Name:
Christopher Norrito      
Title:
Credit Officer  

 
Signature Page to Fourth Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

 
ISRAEL DISCOUNT BANK OF NEW YORK
             
By:
/s/ Richard Miller
     
Name:
Richard Miller
     
Title:
Senior Vice President
             
By:
/s/ Dionne Rice
     
Name:
Dionne Rice
     
Title:
First Vice President
 

 
Signature Page to Fourth Amendment to Loan Agreement
 

--------------------------------------------------------------------------------

  SCOTTRADE BANK              
By:
/s/ Ann M. Sutter    
Name:
Ann M. Sutter
   
Title:
Senior Vice President
 

 
Signature Page to Fourth Amendment to Loan Agreement
 
 

--------------------------------------------------------------------------------